IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


STEVENS & LEE, P.C.,                    : No. 850 MAL 2016
                                        :
                 Respondent             :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court
           v.                           :
                                        :
                                        :
TED A. CRESSWELL,                       :
                                        :
                 Petitioner             :


                                   ORDER



PER CURIAM

     AND NOW, this 1st day of May, 2017, the Petition for Allowance of Appeal is

DENIED.